 RYDER TRUCK LINES573Ryder Truck Lines, Inc. and Melvin D. Taylor.Case 10-CA-19042August 27, 1990SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN STEPHENS AND MEMBERSDEVANEY AND OVIATTOn December 16, 1987, the National Labor Rela-tions Board issued a Supplemental Decision andOrder' requinng the Respondent to make wholeMelvin D Taylor for losses resulting from the Re-spondent's violation of Section 8(a)(1) of the ActThe United States Court of Appeals for the Elev-enth Circuit enforced the Board's SupplementalDecision and Order on December 15, 1988 2A controversy having arisen over backpay dueunder the Board's Supplemental Decision andOrder, the Acting Regional Director for Region 10issued a compliance specification and notice ofhearing on May 5, 1989, alleging the amount ofbackpay due Taylor and the amount of contnbu-bons owed on Taylor's behalf to the Central States,Southeast and Southwest Areas Health and Wel-fare Fund and to the Central States, Southeast andSouthwest Areas Pension Fund On May 22, 1989,the Respondent filed an answer to the compliancespecification with Region 10 admitting in part anddenying in part the allegations in the specificationOn August 21, 1989, the Respondent, by itscounsel, entered into a stipulation with the Regionand discnmmatee Taylor agreeing to pay Taylor$6000 in backpay (plus $2000 in interest), to remitto the Central States, Southeast and SouthwestAreas Health and Welfare Fund $29,167 08 (includ-ing $6,492 18 in interest), and to reimburse the Cen-tral States, Southeast and Southwest Areas PensionFund $69,012 34 (including $6,127 34 in interest) onbehalf of Taylor The stipulation, which was effec-tive on its October 20, 1989 approval by the Re-gional Director for Region 10, provided that theRespondentwaives a hearing, decision of an Adminis-trative Law Judge, the filings of Exceptions1 287 NLRB 8062 Enfd mem 863 F 2d 889and Briefs and argument before the Board, themaking of findings of fact or conclusions oflaw by the Board and other proceedings towhich the parties may be entitled under theAct or the Rules and Regulations of the_ BoardThe stipulation further provided that it constitutedfull compliance with the remedial terms of theBoard's OrderThe Respondent has complied with the portionof the stipulation requiring it to pay Taylor $6000,plus $2000 in interest About November 28, 1989,the parties orally agreed to permit the Respondentto make weekly payments to the fringe benefitfunds of $5000, in lieu of a lump-sum paymentOn June 22, 1990, the General Counsel filed withthe Board a motion for sununary entry of order en-forcing stipulation, together with supporting exhib-its This motion represents that the Respondent hasfailed to make any fringe benefit payments onbehalf of the discnmmatee or to provide assuranceswhen these payments will be made The GeneralCounsel requests that the motion be granted so thatthe Board's processes will not be abused and toavoid further delaysThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelOn June 26, 1990, the Board issued an ordertransferring the proceeding to the Board and aNotice to Show Cause why the General Counsel'smotion should not be granted The Respondentfiled no response The allegations in the motion aretherefore undisputed and the Board grants theGeneral Counsel's Motion for Summary JudgmentORDERThe National Labor Relations Board orders thatRyder Truck Lines, Inc, Birmingham, Alabama, itsofficers, agents, successors, and assigns, shall makewhole discnmmatee Melvin D Taylor by tender-ing $29,167 08, including interest, to the CentralStates, Southeast and Southwest Areas Health andWelfare Fund and $69,012 34, including interest, tothe Central States, Southeast and Southwest AreasPension Fund299 NLRB No 85